DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/12/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:
The recitation of “the blowing fan” (lines 12 and 15) is believed to be --the centrifugal fan--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of “The refrigerator of claim 9” (refer to the preamble) renders the claim indefinite because the claim is depending on itself. For examination purposes, the recitation will be examined as --The refrigerator of claim 8--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4, 6, 8-9, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bright (US 3,455,119).
Regarding claim 1, Bright discloses a refrigerator comprising:
a cabinet including a refrigerating chamber (54) and a freezing chamber (48);
a partition wall (formed by plates 70 and 78) provided between the refrigerating chamber and the freezing chamber; 
an evaporator case (74) provided at the partition wall (refer to Fig. 3) and configured to accommodate an evaporator (82);
a grill cover (including plate 114) provided at a rear side of the evaporator (refer to Fig. 3) and in which a blowing fan (120) is installed, the grill cover including:
a fan suction port (116) into which air passing through the evaporator (82) is suctioned; and
a plurality of first supply ports (refer to Fig. 3 below, wherein one of the first supply ports is considered to be the passage located above deflector member 128 and passage 130) through which a first portion of air passing through the blowing fan is discharged; 
a first supply duct (refer to Fig. 3 below, wherein said first supply duct is considered to be the passage below deflector member 128) provided at the grill cover (refer to Fig. 3) and through which a second portion of air passing through the blowing fan (120) flows, wherein the plurality of first supply ports and the first supply duct are arranged in a circumferential direction of the blowing fan (refer to 


    PNG
    media_image1.png
    480
    704
    media_image1.png
    Greyscale


Regarding claim 2, Bright meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bright discloses wherein the blowing fan (120) includes a centrifugal fan (refer to Fig. 6). 

Regarding claim 4, Bright meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bright discloses wherein the plurality of first supply ports is 

Regarding claim 6, Bright meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bright discloses wherein the grill cover includes:
a first grill cover (refer to Fig. 3 below) defining a front surface of the grill cover and having the fan suction port (116); and
a second grill cover (refer to Fig. 3 below) provided at a rear side of the first grill cover and including a fan seat to which the blowing fan is mounted.


    PNG
    media_image2.png
    439
    695
    media_image2.png
    Greyscale


Regarding claim 8, Bright meets the claim limitations as disclosed above in the rejection of claim 6. Further, Bright discloses wherein the first grill cover includes:
a first grill cover body (refer to Fig. 3 below) in which the fan suction port is formed (116); and
at least one condensed fluid guide (refer to Fig. 3 below) provided on a front surface of the first grill cover body, the at least one condensed fluid guide extending slanted toward an edge of the fan suction port (refer to Fig. 3 below, wherein the condensed water guide extends slanted toward an edge of the inlet of the port).


    PNG
    media_image3.png
    424
    671
    media_image3.png
    Greyscale


Regarding claim 9, Bright meets the claim limitations as disclosed above in the rejection of claim 6. Further, Bright discloses wherein the first grill cover further includes 

Regarding claim 18, Bright meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bright discloses a refrigerating chamber cold air duct (refer to Fig. 3 below) that communicates with the first supply duct (in the instant case, the air that flows through the first supply duct is the same as the one flowing through the refrigerating chamber cold air duct since it is a closed system, therefore, the refrigerating chamber cold air duct is considered to be in communication with the first supply duct) and defines a rear wall of the refrigerating chamber (see below); and
at least one refrigerating chamber cold air supply port (refer to Fig. 3 below) provided on a front surface of the refrigerating chamber cold air duct and configured to supply air to the refrigerating chamber.


    PNG
    media_image4.png
    414
    493
    media_image4.png
    Greyscale


Regarding claim 20, Bright discloses a refrigerator comprising:
a cabinet including a refrigerating chamber (54) and a freezing chamber (48);
a partition wall (formed by plates 70 and 78) provided between the refrigerating chamber and the freezing chamber; 
an evaporator case (74) provided at the partition wall (refer to Fig. 3) and configured to accommodate an evaporator (82);
a grill cover (including plate 114) provided at a rear side of the evaporator (refer to Fig. 3) and in which a centrifugal fan (120) is installed, the grill cover including:
a fan suction port (116) into which air passing through the evaporator (82) is suctioned; and

a first supply duct (refer to annotated Fig. 3 above, wherein said first supply duct is considered to be the passage below deflector member 128) provided at the grill cover (refer to Fig. 3) and through which a second portion of air passing through the blowing fan (120) flows, wherein the plurality of first supply ports and the first supply duct are arranged in a circumferential direction of the centrifugal fan (refer to col. 5, lines 4-7, wherein the diffuser vanes 124 of the fan 120 extend circumferentially about the fan and expel cooled air in a circumferential direction, therefore, the ports and the duct are considered to be arranged in the circumferential direction of the blowing fan since they receive the cooled air expelled by the diffuser vanes), further including
a refrigerating chamber cold air duct (refer to Fig. 3 below as disclosed in the rejection of claim 18) that communicates with the first supply duct (in the instant case, the air that flows through the first supply duct is the same as the one flowing through the refrigerating chamber cold air duct since it is a closed system, therefore, the refrigerating chamber cold air duct is considered to be in communication with the first supply duct) and defines a rear wall of the refrigerating chamber; and
at least one refrigerating chamber cold air supply port (refer to Fig. 3 below as disclosed in the rejection of claim 18) provided on a front surface of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 3,455,119) in view of Sigwalt (US 2016/0201972).
Regarding claim 3, Bright meets the claim limitations as disclosed above in the rejection of claim 2. Further, Bright discloses wherein the centrifugal fan includes a fan motor (122) and a plurality of blades (refer to vanes 124), but fails to explicitly disclose a hub to which the fan motor is coupled, the plurality of blades arranged on an outer peripheral surface of the hub, and a bell mouth coupled to ends of the plurality of blades to guide the cold air such that the air is introduced into the blowing fan.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bright by providing a hub to which the fan motor is coupled, the plurality of blades arranged on an outer peripheral surface of the hub, and a bell mouth coupled to ends of the plurality of blades to guide the cold air such that the air is introduced into the blowing fan in view of the teachings by Sigwalt, in order to provide an air circulation system that is capable of promoting air flow with elevated cooling capacity and efficiency, mainly allowing for reducing power consumption during air flow distribution process.


    PNG
    media_image5.png
    302
    497
    media_image5.png
    Greyscale


Claims 5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 3,455,119) in view of Ahn (US 2011/0011106).
Regarding claim 5, Bright meets the claim limitations as disclosed above in the rejection of claim 4. Further, Bright discloses wherein the first supply duct (refer to annotated Fig. 3 above, wherein said first supply duct is considered to be the passage below deflector member 128) is located above the fan suction port (116), but fails to explicitly disclose wherein the refrigerating chamber is located above the freezing chamber, such that the air flowing in the first supply duct is discharged to the refrigerating chamber.
However, Ahn teaches that it is known in the art of refrigeration, to provide a refrigerator having a refrigerating chamber (150) is located above the freezing chamber (160) (refer to par. 36, lines 1-9, wherein one of the first and second cooling chambers 150 and 160 may be configured as a refrigerating chamber and the other may be configured as a freezing chamber; Alternatively, the first and second cooling chambers 
One having ordinary skill in the art of refrigeration would recognize that a bottom freezer refrigerator, makes it easier for a user to organize, store, and access frozen food.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bright by providing the refrigerating chamber above the freezing chamber as taught by Ahn such that the air flowing in the first supply duct is discharged to the refrigerating chamber, in order to make it easier for a user to organize, store, and access frozen food.

Regarding claim 15, Bright meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bright discloses wherein the evaporator case includes a first cover (70) located above the evaporator, but fails to explicitly disclose a second cover that supports a lower portion of the evaporator, and wherein a cover discharge hole configured to introduce the air in the freezing chamber into the evaporator case is formed on a side surface of the second cover.
However, Ahn teaches a refrigerator, comprising a second cover (refer to evaporator accommodating part 122) that supports a lower portion of an evaporator (250), and wherein a cover discharge hole (132) configured to introduce the air in a 
One having ordinary skill in the art of refrigeration would recognize that by providing a cover discharge hole configured to introduce the air in the freezing chamber into the evaporator case formed on a side surface of the second cover, it will provide the user with a bottom freezer refrigerator that makes it easier for the user to organize, store, and access frozen food.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bright by providing a second cover that supports a lower portion of the evaporator, and wherein a cover discharge hole is configured to introduce the air in the freezing chamber into the evaporator case is formed on a side surface of the second cover, in order to accommodate the evaporator and make it easier for the user to organize, store, and access frozen food in view of the teachings by Ahn along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 16, Bright meets the claim limitations as disclosed above in the rejection of claim 15. Further, Bright discloses wherein the cover discharge hole (132 as taught by Ahn) is located further away from a center of the refrigerator than the at least one first supply port (refer to annotated Fig. 3 above disclosed in the rejection of claim 1), to prevent the air discharged from the plurality of first supply ports from being suctioned into to the cover discharge hole.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 3,455,119) in view of Weser (US 2015/0285267).
Regarding claim 7, Bright meets the claim limitations as disclosed above in the rejection of claim 6. Further, Bright discloses the second grill cover further includes a fan support (refer to annotated Fig. 3 above disclosed in the rejection of claim 6) provided at the blowing fan to allow the blowing fan to be supported on the second grill cover, but fails to explicitly disclose wherein the fan support includes a plurality of cover supports coupled to support couplers of the fan seat, the plurality of cover supports being provided along a circumference of the fan support.
However, Weser teaches a fan assembly for a refrigeration appliance (refer to Fig. 1), comprising wherein a fan support (126) includes a plurality of cover supports (230) coupled to support couplers of a fan seat (refer to Fig. 2), the plurality of cover supports (230) being provided along a circumference of the fan support (refer to Fig. 2), in order for the forces to be absorbed are evenly distributed across all fan latching elements (refer to par. 13, lines 1-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bright by providing a plurality of cover supports coupled to support couplers of the fan seat, the plurality of cover supports being provided along a circumference of the fan support in view of the teachings by Weser, in order to evenly distribute the forces absorbed by the fan.

Allowable Subject Matter
Claims 10-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ANA M VAZQUEZ/Examiner, Art Unit 3763